DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments and associated arguments filed 2/16/2022 with respect to the 102 rejections using Doan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tockman et al. and/or Kuzma et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6, 9-11, 13, 14, 16, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doan et al. (US 4,922,607, hereinafter Doan) in view of Tockman et al. (US 2007/0282415, hereinafter Tockman) or Kuzma et al. (US 2004/0220651, hereinafter Kuzma).
Regarding claims 1-3, 11 and 13, Doan discloses a method of terminating a shield 134 in an implantable medical lead. As seen in figure 3, a shield 134 is provided between an inner insulation layer 141 and a surrounding outer insulation layer 220, the outer insulation layer terminating prior to an end of the shield and the inner insulation layer. An insulation extension layer 126 is bonded in direct contact with the end of the inner insulation layer 141 at a point where the inner insulation layer terminates, as seen in the annotated figure below:

    PNG
    media_image1.png
    519
    762
    media_image1.png
    Greyscale

A replacement outer insulation layer is positioned over the shield 134 and inner insulation layer 141 and where the outer insulation is not present (they inherently don't occupy the same space). The Examiner considers the combination of elements 202, 212 and 214 to constitute the claimed “replacement outer insulation layer.” This interpretation is considered reasonable since elements 202, 212 and 214 are at similar radial positions to form a continuous “layer” in the lead, the elements are in direct contact with each other (see annotated figure below), and the elements are all made of 
    PNG
    media_image2.png
    348
    856
    media_image2.png
    Greyscale

The replacement outer insulation layer extends beyond the inner insulation layer 141 and also extends over the insulation extension layer and directly contacts the insulation extension layer, the replacement outer insulation layer 202 is indirectly bonded to an end of the outer insulation layer 220 and terminates before an end of the insulation layer extension on an opposite side of the insulation layer extension from the bond to the inner insulation layer 141.
As described above, the replacement outer insulation layer is made of silicone rubber, while the outer insulation layer 220 is made of polyether urethane (which is a type of polyurethane) (see Col. 4, lines 19-48). These materials can have varying durometer values, but Doan is silent as to the replacement outer insulation layer material having a stiffer durometer rating than the outer insulation layer material. However, it is well known in the medical art to vary the durometer rating of various sections of an implantable lead in order to adjust the flexibility of the lead along its length to ease implantation into the curvatures of the body. For example, Tockman discloses an implantable lead with outer insulation layer 114/210 and replacement outer 
Regarding claims 4 and 14, conductive ring 200 is placed at the termination of the replacement outer insulation layer 202 and over the insulation layer extension, and can act as a stimulation electrode, if so desired by a user, as it conducts electricity (see figure 3 and Col. 4, lines 42-48). 
Regarding claims 6 and 16, the preformed replacement outer insulation layer 202 is applied to the lead (Col. 4, lines 9-11). This application will necessarily entail a “sliding” motion in some direction. The claim does not specify the direction in which the sliding occurs.
Regarding claims 9 and 19, the end of each wire in the shield 134 is shown individually folded/wrapped around the inner insulation layer (see figure 3).
Regarding claims 10 and 21, Doan discloses the use of welds 203 spanning between the inner insulation layer and the insulation extension layer (See Col. 4, lines 1-2). Doan does not disclose a barb, but since it has an equivalent functional use (preventing easy extraction), and is placed in the same location as claimed, the Examiner would consider it obvious to one of ordinary skill in the art at the time of the applicant’s invention to substitute barbs for the weld as it would have the same function as disclosed by Doan.
Regarding claim 20, at least one filar 140/124 is surrounded by the inner insulation layer 141, the at least one filar extending beyond the end of the outer insulation layer 220, the end of the inner insulation layer 141 and the shield 134, the at least one filar 140/124 being surrounded by the insulation extension layer once beyond the end of the inner insulation layer 141 (See figure 3).
Allowable Subject Matter
Claims 8, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-24 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792